Citation Nr: 0700637	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  96-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities of the 
bilateral upper and lower extremities, claimed as secondary 
to the service connected cervical spine disability.  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim has been remanded on three prior 
occasions, most recently in July 2006.  The requested 
development having been accomplished, the case is returned 
for further adjudication.


FINDING OF FACT

There is no competent evidence to show that the veteran's 
bilateral upper and lower extremity disabilities, claimed as 
bilateral ankle, leg, and shoulder conditions, are related 
to, or aggravated by, his service-connected cervical spine 
disability.


CONCLUSION OF LAW

Bilateral upper and lower extremity disabilities are not 
proximately due to, the result of, or aggravated by a 
service-connected cervical spine disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he experiences bilateral upper and 
lower extremity conditions as a result of his service-
connected cervical spine disability.  Specifically, in his 
October 1996 VA Form 9, Appeal to Board of Veterans' Appeals, 
the veteran claimed that his cervical spine injury affects 
the nerves of his neck and extends to his lower back, 
shoulders, legs, and ankles.  

Service connection shall be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, service connection is in effect for a cervical 
spine disability, characterized as cervical neck strain, 
which is rated as 20 percent disabling.

Service records, as a whole, provide evidence against this 
claim, failing to indicate that the veteran had a chronic 
bilateral upper or lower extremity disorder in service.  His 
central theory is that a service connected disability has 
caused another disorder.  In order to address this claim, the 
Board must carefully review the post-service medical record.

A review of VA medical records reflects that the veteran 
initially complained of bilateral leg and ankle pain in June 
1993 during a VA general medical examination, his claim for 
service connection for bilateral leg, ankle, and shoulder 
disabilities secondary to his cervical spine disorder was 
received in November 1995, and his initial complaints of 
shoulder pain were noted upon VA examination in December 
1995.  Subsequent VA treatment records and examination 
reports reflect that the veteran has continued to complain of 
bilateral upper and lower extremity pain to the present. 

A December 1995 VA joints examination report notes that the 
veteran complained of right ankle and bilateral shoulder 
pain.  X-ray examination of the right ankle and shoulders 
were essentially unremarkable.  The diagnosis was normal 
examination of the right ankle and shoulder with subjective 
complaints of pain.  

A December 1995 report of VA spine examination notes the 
veteran's complaints of upper and lower extremity pain and 
includes the opinion that, upon consultation with an 
orthopedic physician, the veteran's leg, ankle, and shoulder 
complaints are not related to his chronic cervical pain 
syndrome.  

A June 2005 report of VA neurological examination notes that, 
as far as the veteran's dysfunction in the upper and lower 
extremities is concerned, there is no specific problem with 
regards to motor weakness or other neurological dysfunction 
in his arms and legs.  The examiner commented that the 
veteran's primary disability is with regards to his 
degenerative posttraumatic arthritis in his cervical and 
lumbar spine.  The examiner further commented that there is 
associated intermittent radiating pain down his extremities; 
however, there is no evidence of persistent dysfunction in 
his arms and legs due to neurological compromise secondary to 
his posttraumatic arthritis of the spine.  

The examiner concluded that, if it is the referred pain and 
paresthesias in his arms that is being labeled as bilateral 
upper extremity dysfunction, then it is more likely than not 
that this problem is etiologically related to his service-
connected disability, as this is a sequela of the 
posttraumatic arthritis in his cervical spine, with the 
inciting trauma being the motor vehicle accident he sustained 
while in the service.  

Insofar as this examination report concludes that there is no 
specific problem with regards to motor weakness or other 
neurological dysfunction in the veteran's arms and legs, it 
indicates that there is no current disability with respect to 
either upper or lower extremity and provides negative 
evidence against the veterans claim.  In order for service 
connection to be granted for any claimed disability, there 
must be evidence of the current existence of such claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

Insofar as the June 2005 examination report concludes that it 
is more likely than not that the veteran's referred pain and 
paresthesias in his arms is etiologically related to his 
service-connected disability, this does not provide a basis 
for establishing service connection for a bilateral upper 
extremity disorder because pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The examiner specifically noted that there is no 
evidence of persistent dysfunction in his arms and legs due 
to neurological compromise secondary to his posttraumatic 
arthritis of the spine, providing evidence against this 
claim.

An August 2006 report of VA examination identifies the 
veteran's claimed upper and lower extremity complaints as 
neck pain in the shoulders, upper back, and shoulder joints, 
right much greater than left; bilateral buttocks, hip, and 
thigh pain circumferentially, but no knee pain; and bilateral 
ankle pain.  X-ray examination revealed mild degenerative 
changes, bilateral AC (acromioclavicular) joints, and normal 
bilateral ankles for the veteran's age.  The diagnoses were 
mild degenerative joint changes of the AC joints bilaterally 
and development of moderate arthrofibrosis of both shoulders, 
very mild bilateral osteoarthritis of the hip joints, no 
objective evidence for the complaints of bilateral ankle 
pain, mild myositis in the bilateral trapezius muscles and 
rhomboid muscles superiorly, and bilateral thigh musculature 
wasting and pain.  

The examiner concluded that the arthrofibrosis of both 
shoulders, loss of musculature in the trapezius and rhomboid 
muscles, and bilateral thigh musculature wasting and pain is 
the result of total inactivity, lack of exercise, and 
deconditioning.  With respect to the veteran's complaints of 
bilateral ankle pain, the examiner noted that this pain is 
subjective in nature and represents as likely as not the 
veteran's lack of significant use, loss of muscle and tendon 
tone, and laxity of the ligaments in the ankles and feet 
leading to unstable ankle structures.  

The August 2006 VA examination report includes the following 
opinion:

After evaluating the veteran's entire C-file, the 
medical records that were available there, which 
were by no means complete, the multiple MRI's, X-
rays, CT scans, plus evaluating the veteran's 
physical stature, his description of the initial 
injury and also interviewing the veteran over a 
period of three to four hours today, it is this 
examiner's opinion that at this late date, 
approximately 45+ years later, and having no more 
than a repetition of stories in the records, I 
cannot say with any degree of accuracy, and that 
would be without speculation, whether the veteran's 
initial injury is responsible for the minimal 
arthritic type of changes seen in the shoulders and 
the hip joints here today.  It is just too 
speculative to make a call this far away.  But, I 
could say that traumatic arthritis, although 
possible in multiple joints, is more common 
unilaterally than not.  Also, I could say that the 
veteran's story of lacerations to his shoulder 
while passing through a windshield of an 
automobile, traveling through and landing outside 
the vehicle, is not evident from the physical 
evidence seen here today.  There is no evidence of 
previous fracture.  There is no evidence of 
tremendous malalignment, unilateral traumatic 
arthritis, and certainly no evidence of the area of 
scarring that one would expect to find based on the 
veteran's description of the accident.  ....Finally, 
it is difficult to see where the veteran would have 
incurred hip problems bilaterally, thigh problems 
bilaterally and ankle problems bilaterally, at the 
time of the accident, based on the story I was 
given.  ...And, the veteran was able to work for 30 
or more years standing and walking daily in 
primarily a standing and walking type of job 
apparently, and at this time has only very minimal 
arthritic changes of the hips and shoulders and 
none at all in the ankles.  Logic would dictate 
that the ankles should be equally involved with the 
hips at least; or perhaps a more significant 
shoulder injury versus hip injury based on the 
story of injuring his shoulder directly.  However, 
as you can see, all of that would be pure 
conjecture and therefore this examiner cannot make 
a final judgement at a level of at least 50:50, 
without speculating.

Essentially, the August 2006 report of VA examination 
includes the opinion that the veteran's complaints of 
bilateral upper and lower extremity pain is the result of 
inactivity and lack of exercise and that relating these 
complaints to the veteran's inservice automobile accident 
would be resorting to speculation.  In this regard, the Board 
observes that entitlement to service connection may not be 
based on speculation or remote possibility.  Opinions noting 
that "it is possible" that the veteran's condition may be 
related to service or have undergone a permanent worsening 
are insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102; see, e.g., Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

The veteran's post service treatment records and examination 
reports, as a whole, are found to provide evidence against 
his claim.  As noted above, the record clearly establishes 
that the veteran has been diagnosed with a bilateral shoulder 
and hip arthritis and he has established service connection 
for a cervical spin disability.  However, there is no medical 
nexus evidence establishing a relationship between his 
claimed disorders and his service connected cervical spine 
disability.  Specifically, a December 1995 report of VA 
examination includes the opinion that there is no connection 
between the veteran's bilateral upper and lower extremity 
complaints and his service connected cervical spine disorder.  
Although the June 2005 VA examination report concludes that 
the veteran's upper extremity pain is due to his service 
connected cervical spine disorder, the examiner further 
concluded that there is no evidence of persistent dysfunction 
in the veteran's arms and legs due to neurological compromise 
secondary to his posttraumatic arthritis of the spine.  As 
noted above, service connection for pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez.  Thus, there 
is no medical evidence of record to support the veteran's 
contentions regarding secondary service connection.  In 
addition, the August 2006 report of VA examination includes 
the opinion that the veteran's complaints of bilateral upper 
and lower extremity pain is the result of inactivity and lack 
of exercise and that relating these complaints to the 
veteran's inservice automobile accident approximately 45+ 
years later would be resorting to speculation.  

Inasmuch as an award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship is insufficient, see 38 C.F.R. § 3.102, service 
connection may not be granted for disabilities of the 
bilateral upper and lower extremities on a direct basis.

The Board emphasizes that the veteran's lay opinion as to the 
relationship between disabilities of his bilateral upper and 
lower extremities and his service-connected cervical spine is 
not competent medical evidence required to establish service 
connection.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, it is also noted that, in the case of a 
veteran who served for 90 days or more during peacetime or 
wartime, service connection may be granted on a presumptive 
basis with evidence of manifestation of certain diseases or 
disorders, such as arthritis, to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  In the present case, inasmuch 
as the initial diagnoses of degenerative joint changes of the 
AC joints bilaterally and bilateral osteoarthritis of the hip 
joints was not until August 2006, almost 46 years after the 
veteran's discharge from active duty service, service 
connection for arthritis on a presumptive basis under 
38 C.F.R. § 3.309(a) is not warranted because arthritis was 
not manifest within one year of his service discharge.

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran's disabilities of the 
bilateral upper and lower extremities are not linked to his 
service connected cervical spine disorder.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(a). 

Duties to Notify and Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in April 2003, the RO 
provided the veteran notice of the evidence needed to 
substantiate his claim, explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining, 
what information or evidence the veteran was responsible for 
providing, and essentially asked the veteran to provide all 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  In this regard, it is noted 
that this letter was not provided to the veteran prior to the 
April 1996 rating decision which denied the veteran's claim 
for service connection.  However, this claim was 
readjudicated in an February 2004 Supplemental Statement of 
the Case, which, once again, detailed the requirements for 
substantiating the veteran's claim.  Overton v. Nicholson, 20 
Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)  Furthermore, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error.  

Moreover, since the appellant's claim for service connection 
is being denied, no disability rating or effective date will 
be assigned and, thus, there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, the RO has obtained the 
veteran's service and VA medical records, copies of his VA 
examination reports, he has submitted lay evidence in the 
form of his written communications, and his claim was 
remanded by the Board in July 2003, June 2004, and July 2006.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt cannot be justified.  The record, 
as a whole, is found to undermine the veteran's claim.  Thus, 
there being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


